DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a proportional / proportional integral (PPI) controller. In the specification the PPI controller is described in paragraphs [0020], [0023], [0028], [0030]-[0032], [0038], [0045]-[0050], [0054]-[0056], [0062]-[0069], and [0072]-[0080]. However, these paragraphs and the rest of the specification does not describe the PPI controller in way to reasonably convey the claimed subject matter to comply with the written 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite a proportional / proportional integral (PPI) controller. It is not clear what the PPI controller is since the specification does not describe any particular structure, either explicitly or inherently, to describe the structure of the PPI controller. The specification does not provide sufficient details such that one of ordinary skill in the art would understand the structure of the PPI controller. Therefore, the claims are indefinite in regards to the claimed PPI controller. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claim 1 recites the limitations “determining a command type of the movement command, wherein the command type comprises at least one of a linear movement and an angular movement; determining a first controller and a second controller based on the determined command type, wherein the first controller controlling a destination of the device movement based on the movement command and the second controller correcting a deviation of the device movement toward the destination; when the determined command type is the linear movement, set the first controller being a proportional integral derivative (PID) controller and the second controller being a proportional / proportional integral (PPI) controller; when the determined command type is the angular movement, set the first controller being the PPI controller and the second controller being the PID controller.” 
The limitation “determining a command type of the movement command, wherein the command type comprises at least one of a linear movement and an angular movement” as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. Determining a command type of the movement command encompasses a user judging and deciding a command type based on an opinion in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the determining a first controller and a second controller based on the determined command type, wherein the first controller controlling a destination of the device movement based on the movement command and the second controller correcting a deviation of the device movement toward the destination” as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. Determining a first and second controller encompasses the user judging a first and second controller based on an opinion in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. The limitations “when the determined command type is the linear movement, set the first controller being a proportional integral derivative (PID) controller and the second controller being a proportional / proportional integral (PPI) controller; when the determined command type is the angular movement, set the first controller being the PPI controller and the second controller being the PID controller” as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. Setting either the first controller or second controller with either PID or PPI control based on linear or angular movement encompasses the user judging and selecting the configuration of the first and second controller based on an opinion in the mind. Accordingly, the claim recites abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements - A computer-implemented method for controlling device movement, the method comprising: receiving a movement command; and transmitting the movement command to the first controller. The limitation “receiving a movement command” is A computer-implemented method for controlling device movement” and “transmitting the movement command to the first controller” is merely applying it (MPEP 2106.05(f)) and does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Thus, the claim does not integrate the identified abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For the limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitation “receiving a movement command” is well understood, routine, and conventional activity of receiving data (MPEP 2106.05(d)(ii)). As such, the additional elements cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 recites “The computer-implemented method of claim 1, wherein the movement command comprises: a linear velocity; a linear end position; an angular velocity; and an end heading” and is merely types of data included in the movement command and does not apply or use the judicial exception in some other meaningful way. As such, the additional element cannot provide an inventive concept.

receiving, by the first controller, a set of current status of the device movement based on inertial measurement” is an insignificant extra-solution activity (MPEP 2106.05(g)) of mere data gathering, and is well understood, routine, and conventional activity of receiving data (MPEP 2106.05(d)(ii)). The limitation “updating the movement command based on the set of the current status” is an insignificant extra-solution activity (MPEP 2106.05(g)) of updating data, and is well understood, routine, and conventional activity of mere data gathering by updating data (MPEP 2106.05(d)(ii)). As such, the additional elements cannot provide an inventive concept.

Claim 5 recites “The computer-implemented method of claim 2, wherein the command type of the movement command is the linear movement when the angular velocity is zero” is merely a type of data for a specific scenario case, and does not apply or use the judicial exception in some other meaningful way. As such, the additional element cannot provide an inventive concept.

Claim 6 recites “The computer-implemented method of claim 2, wherein the command type of the movement command is the angular movement when the angular velocity is non-zero” is merely a type of data for a specific scenario case, and does not apply or use the judicial exception in some other meaningful way. As such, the additional element cannot provide an inventive concept.

Claim 7 recites “The computer-implemented method of claim 2, wherein the command type of the movement command is an angular movement when the linear velocity is zero” is merely a type of data for a specific scenario case, and does not apply or use the judicial exception in some other meaningful way. As such, the additional element cannot provide an inventive concept.

Claim 9 recites “The computer-implemented method of claim 2, wherein the first controller is a high-level controller and the second controller is a low-level controller, and wherein the high- level controller controls the low-level controller based on a deviation of device movement from the movement command, and wherein the low-level controller controls at least one motor used for the device movement” and is merely applying it (MPEP 2106.05(f)) and does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Thus, the claim does not integrate the identified abstract ideas into a practical application.

Claim 10 recites “The computer-implemented method of claim 2, wherein the movement command comprises a linear velocity and a linear distance when the determined command type of the movement command is a linear movement, and wherein the movement command comprises an angular velocity and an end heading when the determined command type of the movement command is an angular movement” and is 

Claim 11 and 16 has similar subject matter and is rejected under 35 U.S.C. 101 for the same reason as above. See claim 1 rejection.

Claim 12 and 17 has similar subject matter and is rejected under 35 U.S.C. 101 for the same reason as above. See claim 2 rejection.

Claim 13 and 18 has similar subject matter and is rejected under 35 U.S.C. 101 for the same reason as above. See claim 3 rejection.

Claim 15 and 20 has similar subject matter and is rejected under 35 U.S.C. 101 for the same reason as above. See claim 5 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-2, 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20160293464 A1) in view of Cho (US 20120212623 A1) in view of Hassan (NPL – Spiral Dynamic Algorithm Based Optimal PPI Controller for WirelessHART Networked Systems). The Hassan NPL document is also included in the Office Action file wrapper.

Regarding claim 1, Wada teaches A computer-implemented method for controlling device movement (Controller H for controlling operation of a device which includes a microcomputer as its core component, paragraph [0038]), the method comprising: receiving a movement command (Controller H receives transport command, paragraph [0039]); determining a command type of the movement command, wherein the command type comprises at least one of a linear movement and an angular movement (Controller H is configured to perform linear movement control and rotation control based on the received transport command, paragraph [0039] and paragraphs [0043]-[0045]); (Examiner notes that Wada teaches one controller (controller H) that performs both functions of controlling the travel destination of the movement and correcting a deviation by storing amount of movement necessary to satisfy traveling process toward the transport ; when the determined command type is the linear movement, set the (Wada teaches the concept of switching between a linearly moving state and rotating state based on the transport command with the operating switching portion, paragraph [0017] and paragraph [0040]); and transmitting the movement command to the first controller (Controller H receives transport command, paragraph [0049]).
	Wada does not teach determining a first controller and a second controller based on the determined command type, wherein the first controller controlling a destination of the device movement based on the movement command and the second controller correcting a deviation of the device movement toward the destination and first controller being a proportional integral derivative (PID) controller and the second controller being a proportional / proportional integral (PPI) controller and … first controller being the PPI controller and the second controller being the PID controller.
Cho, in the same field of endeavor, teaches determining a first controller and a second controller based on the determined command type, wherein the first controller controlling a destination of the device movement based on the movement command and the second controller correcting a deviation of the device movement toward the destination (first 
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada (directed to Controller H for controlling operation of a device and configured to switch between a linearly moving state and rotating state based on the transport command) and Cho (directed to two controllers in which the first controller is for driving to arrival point and second controller to compensate for the effects of disturbance measured) and arrived at a computer-implemented method for controlling device movement, wherein the method comprises of: receiving a transport command; determining either linear or rotation movement from the transport command; determining first and second controller wherein the first controller controls driving to arrival point and second controller of for compensating deviation of movement; controller configured to switch between linear movement and angular movement based upon the transport command; and transmitting the command to the controller. One of ordinary skill in the art would have been motivated to make such a combination, of using two controllers rather than one overall controller to perform the functions of the controller, so that each of the two controllers has a lower operation load, compared to the operation load of one controller performing all the functions of the controller (Cho teaches the concept of having multiple controllers that control different parts of the invention, paragraphs [0054]-[0058]). 
Cho does not teach first controller being a proportional integral derivative (PID) controller and the second controller being a proportional / proportional integral (PPI) controller or … first controller being the PPI controller and the second controller being the PID controller.
Hassan teaches first controller being a proportional integral derivative (PID) controller and the second controller being a proportional / proportional integral (PPI) controller or … first controller being the PPI controller and the second controller being the PID controller (Using either conventional PID controller or PPI controller for a technological environment, I. Introduction paragraphs 1-2 and abstract).
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada and Cho to incorporate the teachings of Hassan (directed to using either PID or PPI controllers) and arrived at a computer-implemented method for controlling device movement, wherein the method comprises of: receiving a transport command; determining either linear or rotation movement from the transport command; determining first and second controller (either using PID or PPI control) wherein the first controller controls driving to arrival point and second controller of for compensating deviation of movement; controller configured to switch between PID control or PPI control based on linear movement or angular movement from the transport command; and transmitting the command to the controller. One of ordinary skill in the art would have been motivated to make such a combination because PID control is a conventional controller to use and using PPI controller provides for simplicity and ease of tuning similar to the ordinary PID controller while providing improved performance in the presence of delay, (I. Introduction paragraph 2). 

The computer-implemented method of claim 1 (see 35 U.S.C 103 rejection of claim 1 above), 
The combination of Wada, Cho, and Hassan does not teach wherein the movement command comprises: a linear velocity; a linear end position; an angular velocity; and an end heading.
Cho teaches wherein the movement command comprises: a linear velocity; a linear end position; an angular velocity; and an end heading (Motion command includes information for defining a linear or rotational movement of the mobile robot, such as the moving distance, the moving speed, the rotation angle, the rotational speed, the destination information of the mobile robot, paragraph [0062]).
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada, Cho, and Hassan to further incorporate the teachings of Cho (directed to the type of data comprised in the motion command) and arrived at a computer-implemented method of claim 1, wherein the movement command comprises: moving speed of linear movement; moving distance of linear movement; rotational speed; and the movement arrival point information. One of ordinary skill in the art would have been motivated to make such a combination so that the driving unit has sufficient amount of information from the driving command to perform linear or rotational movement of the mobile robot, (Cho paragraph [0029]).

Regarding claim 10, the combination of Wada, Cho, and Hassan The computer-implemented method of claim 2 (see 35 U.S.C 103 rejection of claim 1 and 2 above), wherein the movement command comprises a linear velocity and a linear distance when the determined command type of the movement command is a linear movement (Cho teaches moving distance and moving speed for linear movement, paragraph [0062]), and wherein the movement command comprises an angular velocity and an end heading when the determined command type of the movement command is an angular movement (Cho teaches the rotational speed and the destination information of the mobile robot for angular movement, paragraph [0062]).

Regarding claim 11, Wada teaches A programmable device, comprising: at least one processing unit (processing devices, paragraph [0027]); and at least one memory storing computer executable instructions for controlling device movement, the instructions when executed by the at least one processing unit causing the programmable movement device to (The controller H includes a microcomputer as its core component, which includes, for example, memory, an register, arithmetic unit, etc. And the controller H stores control programs in its memory and loads the programs to the arithmetic unit for execution, paragraph [0038]): receive a movement command (Controller H receives transport command, paragraph [0039]); determine a command type of the movement command, wherein the command type comprises at least one of a linear motion command and an angular motion command (Controller H is configured to perform linear movement control and rotation control based on the received transport command, paragraph [0039] and paragraphs [0043]-[0045]); (Examiner notes that Wada teaches one controller (controller ; when the determined command type is the linear motion, set the (Wada teaches the concept of switching between a linearly moving state and rotating state based on the transport command with the operating switching portion, paragraph [0017] and paragraph [0040]); and transmit the movement command to the first controller (Controller H receives transport command, paragraph [0049]).
Wada does not teach determining a first controller and a second controller based on the determined command type, wherein the first controller controlling a destination of the device movement based on the movement command and the second controller correcting a deviation of the device movement toward the destination and first controller being a proportional integral derivative (PID) controller and the second controller being a proportional / proportional integral (PPI) controller and … first controller being the PPI controller and the second controller being the PID controller.
Cho, in the same field of endeavor, teaches determining a first controller and a second controller based on the determined command type, wherein the first controller controlling a destination of the device movement based on the movement command and the second controller correcting a deviation of the device movement toward the destination (first control unit 30 for driving, Figure 1 and paragraph [0034]. Motion command for driving includes information about the movement destination of the mobile robot, paragraph [0062]. A second controller 50 to compensate for the effects of the disturbance measured, Figure 1 and paragraph [0053]).
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada (directed to Controller H for controlling operation of a device and configured to switch between a linearly moving state and rotating state based on the transport command) and Cho (directed to two controllers in which the first controller is for driving to arrival point and second controller to compensate for the effects of disturbance measured) and arrived at a programmable device, wherein the method comprises of: receiving a transport command; determining either linear or rotation movement from the transport command; determining first and second controller wherein the first controller controls driving to arrival point and second controller of for compensating deviation of movement; controller configured to switch between linear movement and angular movement based upon the transport command; and transmitting the command to the controller. One of ordinary skill in the art would have been motivated to make such a combination, of using two controllers rather than one overall controller to perform the functions of the controller, so that each of the two controllers has a lower operation load, compared to the operation load of one controller performing all the functions of the controller (Cho teaches the concept of having multiple controllers that control different parts of the invention, paragraphs [0054]-[0058]).). 
first controller being a proportional integral derivative (PID) controller and the second controller being a proportional / proportional integral (PPI) controller or … first controller being the PPI controller and the second controller being the PID controller.
Hassan teaches first controller being a proportional integral derivative (PID) controller and the second controller being a proportional / proportional integral (PPI) controller or … first controller being the PPI controller and the second controller being the PID controller (Using either conventional PID controller or PPI controller for a technological environment, I. Introduction paragraphs 1-2 and abstract).
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada and Cho to incorporate the teachings of Hassan (directed to using either PID or PPI controllers) and arrived at a programmable device, wherein the method comprises of: receiving a transport command; determining either linear or rotation movement from the transport command; determining first and second controller (either using PID or PPI control) wherein the first controller controls driving to arrival point and second controller of for compensating deviation of movement; controller configured to switch between PID control or PPI control based on linear movement or angular movement from the transport command; and transmitting the command to the controller. One of ordinary skill in the art would have been motivated to make such a combination because PID control is a conventional controller to use and using PPI controller provides for simplicity and ease of tuning similar to the ordinary PID controller while providing improved performance in the presence of delay, (I. Introduction paragraph 2). 



Regarding claim 16, Wada teaches A computer-readable storage medium storing computer-executable instructions for controlling device movement, the instructions when executed by at least one processing unit, cause the at least one processing unit to perform (The controller H includes a microcomputer as its core component, which includes, for example, memory, an register, arithmetic unit, etc. And the controller H stores control programs in its memory and loads the programs to the arithmetic unit for execution, paragraph [0038], and processing devices in paragraph [0027]) steps of receive a movement command (Controller H receives transport command, paragraph [0039]); determine a command type of the movement command, wherein the command type comprises at least one of a linear motion command and an angular motion command (Controller H is configured to perform linear movement control and rotation control based on the received transport command, paragraph [0039] and paragraphs [0043]-[0045]); (Examiner notes that Wada teaches one controller (controller H), rather than 2 controllers, that performs both functions of controlling the travel destination of the movement and correcting a deviation by storing amount of movement necessary to satisfy traveling process toward the transport destination. Controller H performs either linear movement control or rotation movement control, paragraph [0043]. The controller H causes the travel portion to travel to a transport destination, paragraph [0045]. The ; when the determined command type is the linear motion, set the (Wada teaches the concept of switching between a linearly moving state and rotating state based on the transport command with the operating switching portion, paragraph [0017] and paragraph [0040]); and transmit the movement command to the first controller (Controller H receives transport command, paragraph [0049]).
Wada does not teach determining a first controller and a second controller based on the determined command type, wherein the first controller controlling a destination of the device movement based on the movement command and the second controller correcting a deviation of the device movement toward the destination and first controller being a proportional integral derivative (PID) controller and the second controller being a proportional / proportional integral (PPI) controller and … first controller being the PPI controller and the second controller being the PID controller.
Cho, in the same field of endeavor, teaches determining a first controller and a second controller based on the determined command type, wherein the first controller controlling a destination of the device movement based on the movement command and the second controller correcting a deviation of the device movement toward the destination (first control unit 30 for driving, Figure 1 and paragraph [0034]. Motion command for driving includes information about the movement destination of the mobile robot, paragraph [0062]. A second 
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada (directed to Controller H for controlling operation of a device and configured to switch between a linearly moving state and rotating state based on the transport command) and Cho (directed to two controllers in which the first controller is for driving to arrival point and second controller to compensate for the effects of disturbance measured) and arrived at performing steps of receiving a transport command; determining either linear or rotation movement from the transport command; determining first and second controller wherein the first controller controls driving to arrival point and second controller of for compensating deviation of movement; controller configured to switch between linear movement and angular movement based upon the transport command; and transmitting the command to the controller. One of ordinary skill in the art would have been motivated to make such a combination, of using two controllers rather than one overall controller to perform the functions of the controller, so that each of the two controllers has a lower operation load, compared to the operation load of one controller performing all the functions of the controller (Cho teaches the concept of having multiple controllers that control different parts of the invention, paragraphs [0054]-[0058]).). 
Cho does not teach first controller being a proportional integral derivative (PID) controller and the second controller being a proportional / proportional integral (PPI) controller or … first controller being the PPI controller and the second controller being the PID controller.
first controller being a proportional integral derivative (PID) controller and the second controller being a proportional / proportional integral (PPI) controller or … first controller being the PPI controller and the second controller being the PID controller (Using either conventional PID controller or PPI controller for a technological environment, I. Introduction paragraphs 1-2 and abstract).
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada and Cho to incorporate the teachings of Hassan (directed to using either PID or PPI controllers) and arrived at performing steps of receiving a transport command; determining either linear or rotation movement from the transport command; determining first and second controller (either using PID or PPI control) wherein the first controller controls driving to arrival point and second controller of for compensating deviation of movement; controller configured to switch between PID control or PPI control based on linear movement or angular movement from the transport command; and transmitting the command to the controller. One of ordinary skill in the art would have been motivated to make such a combination because PID control is a conventional controller to use and using PPI controller provides for simplicity and ease of tuning similar to the ordinary PID controller while providing improved performance in the presence of delay, (I. Introduction paragraph 2). 

Claim 17 is rejected under 35 U.S.C. 103 for similar subject matter, see claim 2 rejection above.

Claim 3-4, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20160293464 A1) in view of Cho (US 20120212623 A1) in view of Hassan (NPL – Spiral Dynamic Algorithm Based Optimal PPI Controller for WirelessHART Networked Systems) further in view of Sato (US 20190160682 A1). 

Regarding claim 3, the combination of Wada, Cho, and Hassan teach The computer-implemented method of claim 1 (see 35 U.S.C 103 rejection of claim 1 above), 
The combination of Wada, Cho, and Hassan does not teach receiving, by the first controller, a set of current status of the device movement based on inertial measurement; and updating the movement command based on the set of the current status.
Sato teaches receiving, by the first controller, a set of current status of the device movement based on inertial measurement (The current position information obtaining part 32 obtains current position information of the movable object 20 on the move. The current position information may be calculated based on, for example, travel information of the movable object 20 or map information made by the map making sensor 25. Alternatively, the current position information may be obtained through communication with an instrument (such as a positioning device) external to the robot system 1, paragraph [0047]); and updating the movement command based on the set of the current status (Based on the obtained reference position information of the marks 41 and 46 and based on the obtained current position information of the movable object 20, the distance determination part 33 determines whether the distance between the movable object 20 and the reference position of the mark 41 or 46 has become equal to or less than a predetermined threshold. In other words, the distance determination part 33 determines whether the movable object 20 is at equal to or less than a predetermined distance .
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada, Cho, and Hassan to further incorporate the teachings of Sato (directed to using current position information of the movable object) and arrived at a computer-implemented method of claim 1, further comprising receiving the current position information of the device based on data calculated and obtained through communication with an instrument; and using the current position information to update the movement command. One of ordinary skill in the art would have been motivated to make such a combination so that the robot can be controlled accurately using the current and most recent position data for the moving commands, (Sato paragraph [0053]).

Regarding claim 4, the combination of Wada, Cho, and Hassan teach The computer-implemented method of claim 1 (see 35 U.S.C 103 rejection of claim 1 above), … and PPI controller (Hassan teaches PPI controller, introduction paragraphs 1-2 and abstract) ...
The combination of Wada, Cho, and Hassan does not teach receiving, by the PPI controller, a trajectory profile, wherein the trajectory profile comprises a current position, a new position, and a position derivative to correct a deviation of the device movement from the movement command; and generating, by the PPI controller, an output instruction based on the received trajectory profile and the movement command.
Sato teaches receiving, by the PPI controller, a trajectory profile, wherein the trajectory profile comprises a current position, a new position, and a position derivative to correct a deviation of the device movement from the movement command (Sato teaches obtaining current position information of the movable objects, paragraph [0047], obtaining reference position information which is position information regarding the position of the destination mark, paragraph [0046], and determining the distance (deviation) between the movable object and reference position to control accordingly, paragraph [0048]); and generating, by the PPI controller, an output instruction based on the received trajectory profile and the movement command (the distance determination part 33 determines whether the movable object 20 is at equal to or less than a predetermined distance from the transfer source table 40 or the transfer destination table 45. Upon determining that the distance has become equal to or less than the predetermined threshold, the distance determination part 33 outputs this determination to the camera controller 35, paragraph [0048]).
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada, Cho, and Hassan to further incorporate the teachings of Sato (directed to using current position information of the movable object) and arrived at a computer-implemented method of claim 1, further comprising receiving the current position information of the device based on data calculated and obtained through communication with an instrument; and using the current position information to update the movement command. One of ordinary skill in the art would have been motivated to make such a combination so that the robot can be controlled accurately using the current and most recent position data for the moving commands, (Sato paragraph [0053]).

Claim 13 is rejected under 35 U.S.C. 103 for similar subject matter, see claim 3 rejection above.

Claim 14 is rejected under 35 U.S.C. 103 for similar subject matter, see claim 4 rejection above.

Claim 18 is rejected under 35 U.S.C. 103 for similar subject matter, see claim 3 rejection above.

Claim 19 is rejected under 35 U.S.C. 103 for similar subject matter, see claim 4 rejection above.

Claim 5-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20160293464 A1) in view of Cho (US 20120212623 A1) in view of Hassan (NPL – Spiral Dynamic Algorithm Based Optimal PPI Controller for WirelessHART Networked Systems) further in view of Pierce (US 20170160751 A1).

Regarding claim 5, the combination of Wada, Cho, and Hassan teach The computer-implemented method of claim 2 (see 35 U.S.C 103 rejection of claim 1 and 2 above),
The combination of Wada, Cho, and Hassan does not teach wherein the command type of the movement command is the linear movement when the angular velocity is zero.
Pierce teaches wherein the command type of the movement command is the linear movement when the angular velocity is zero (Linear velocity if the angular velocity is zero, paragraph [0023]- [0025]).


Regarding claim 6, the combination of Wada, Cho, and Hassan teach The computer-implemented method of claim 2 (see 35 U.S.C 103 rejection of claim 1 and 2 above),
The combination of Wada, Cho, and Hassan does not teach wherein the command type of the movement command is the angular movement when the angular velocity is non-zero.
Pierce teaches wherein the command type of the movement command is the angular movement when the angular velocity is non-zero (Angular velocity if the drone is not zero, paragraph [0023]-[0025]),
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada, Cho, and Hassan to further incorporate the teachings of Pierce (directed to linear movement or velocity when angular velocity is zero) and arrived at a specific scenario of the computer-implemented method of claim 1, wherein the command type is angular movement when the angular velocity is non-zero. One of ordinary skill in the art would have been motivated to make such a combination to account for 

Regarding claim 7, the combination of Wada, Cho, and Hassan teach The computer-implemented method of claim 2 (see 35 U.S.C 103 rejection of claim 1 and 2 above),
The combination of Wada, Cho, and Hassan does not teach wherein the command type of the movement command is the angular movement when the linear velocity is zero.
Pierce teaches wherein the command type of the movement command is the angular movement when the linear velocity is zero (Angular velocity if linear velocity is zero, paragraph [0023]-[0025]),
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada, Cho, and Hassan to further incorporate the teachings of Pierce (directed to linear movement or velocity when angular velocity is zero) and arrived at a specific scenario of the computer-implemented method of claim 1, wherein the command type is angular movement when the linear velocity is zero. One of ordinary skill in the art would have been motivated to make such a combination to account for a specific case of the movement command and there is accurate control movement using the determined angular velocity and linear velocity, (Pierce paragraph [0026]).

Regarding claim 8, the combination of Wada, Cho, and Hassan teach The computer-implemented method of claim 7 (see 35 U.S.C 103 rejection of claim 1 above), … and PPI controller (Hassan teaches PPI controller, introduction paragraphs 1-2 and abstract) further comprising:
modifying, 
Pierce teaches modifying, (allowing system to anticipate acceleration and/or deceleration of the moving device, allowing drone to change direction and/or speed to correspond to changes in direction and/or speed of the moving target in real-time. Thus, in some embodiments, the drone is able to slow down 423 in real-time and not overshoot the moving target if the moving target suddenly stops moving, paragraph [0037]. Examiner notes Pierce teaches the case of the moving target suddenly stops, the drone will also slow down and stop once it reaches the desired offset from the target, paragraph [0021] and paragraph [0037]).
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada, Cho, and Hassan to further incorporate the teachings of Pierce and arrived at a computer-implemented method comprising 

Claim 15 is rejected under 35 U.S.C. 103 for similar subject matter, see claim 5 rejection above.

Claim 20 is rejected under 35 U.S.C. 103 for similar subject matter, see claim 5 rejection above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20160293464 A1) in view of Cho (US 20120212623 A1) in view of Hassan (NPL – Spiral Dynamic Algorithm Based Optimal PPI Controller for WirelessHART Networked Systems) further in view of Seely (US 20190207810 A1).
The combination of Wada, Cho, and Hassan teach The computer-implemented method of claim 2 (see 35 U.S.C 103 rejection of claim 1 above), … based on a deviation of device movement from the movement command (Wada teaches controller H performs correcting a deviation by storing amount of movement necessary to satisfy traveling process toward the transport destination, paragraph [0047]).
The combination of Wada, Cho, and Hassan does not teach wherein the first controller is a high-level controller and the second controller is a low-level controller, and wherein the high- level controller controls the low-level controller 
Seely teaches wherein the first controller is a high-level controller and the second controller is a low-level controller, and wherein the high- level controller controls the low-level controller (control logic split among multiple controller and facilitate handling of communications between a high-level controller and a low-level controller, and an output of the high-level controller is input to the low level controller, paragraph [0023]. The low-level controller controls a physical hardware asset which can include sensors or actuators (Examiner notes that actuators have motors to create movement of a load), paragraph [0022] and paragraph [0034]).
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined Wada, Cho, and Hassan to further incorporate the teachings of Seely and arrived at a computer-implemented method wherein the first controller is a high-level controller and the second controller is a low-level controller, wherein the high level controller controls the low level controller based on a deviation of device movement, and the low level controller controls a hardware asset such as a motor. One of ordinary skill in the art would have been motivated to make such a combination so that the system can benefit from high fidelity from the high-level controller and from speed pf execution, (Seely paragraph [0029]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishi (US 20170028558 A1) teaches real-time interference check system of machine tool and robot. Angelis (US 20120013275 A1) teaches motor for linear and rotary movement. Chen (US 20090153349 A1) teaches Directing Linear Movement Of Object In Accordance With Command Generated Based On Angular Movement Of Handheld Controller. Josephson (CN 105814442 A) teaches Device For Controlling An Electronic Device And Software Program And Methods Of Making And Using Same. Moriyama (US 8972059 B2) teaches displacement correcting in an automatic operation system for robot control. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURYA RATNAKAR whose telephone number is (571)272-1638. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 5712705935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/M.R./            Examiner, Art Unit 2117                                                                                                                                                                                            
/ROCIO DEL MAR PEREZ-VELEZ/            Supervisory Patent Examiner, Art Unit 2117